DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (fig.2) in the reply filed on 11/8/2021 remains acknowledged.  Claims 27, 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2008058858.
Claim 21.  A shift transmission, comprising: a first shaft (102) and a second shaft (103) arranged parallel to the first shaft; a first gear unit (115, 114, 127) and a second gear unit (108, 109, 124) arranged at least partially on the first shaft, the first gear unit including a first gearwheel (115), a second gearwheel (114), and a first clutch (127), and the second gear unit including a third gearwheel (108), a fourth gearwheel (109), and a second clutch (124); a first range unit (135, 152), a second range unit (128, 154), and a third range unit (134, 129, 153) arranged at least partially on the second shaft, the first range unit including a fifth gearwheel (135) and a third clutch (152), the second range unit including a sixth gearwheel (128) and a fourth clutch (154), and the third range unit including a seventh gearwheel (134), an eighth gearwheel (129), and a fifth clutch (153); when the first clutch  (127) and the third clutch (152) are actuated, torque is transmitted from the first shaft to the second shaft via the first gearwheel (115) in engagement with the fifth gearwheel (135); when the first clutch (127) and the fifth clutch (153) are actuated, torque is transmitted from the first shaft to the second shaft via the second gearwheel (114) in engagement with the seventh gearwheel (134); when the second clutch (124) and the fourth clutch (154) are actuated, torque is transmitted from the first shaft to the second shaft via the third gearwheel (108) in engagement with the sixth gearwheel (128); and when the second clutch (124) and the fifth clutch (153) are actuated, torque is transmitted from the first shaft to the second shaft via the fourth gearwheel (109) in engagement with the eighth gearwheel (129).  
Claim 22.  The shift transmission of claim 21, wherein the third range unit is arranged between the first and the second range units on the second shaft (in that 134/129 is between 135 and 128; and in that 153 is between 152 and 154).  
Claim 23.  The shift transmission of claim 21, wherein the first gear unit includes a first coaxial shaft portion (shaft portion supporting 127) rotatably encompassing the first shaft, the second gear unit includes a second coaxial shaft portion (shaft portion supporting 124) rotatably encompassing the first shaft, the first range unit includes a third coaxial shaft portion (shaft portion supporting 152) rotatably encompassing the second shaft, the second range unit includes a fourth coaxial shaft portion (shaft portion supporting 154) rotatably encompassing the second shaft, and the third range unit includes a fifth coaxial shaft portion (shaft portion supporting 153) rotatably encompassing the second shaft.  
Claim 24.  The shift transmission of claim 21, further comprising: a third shaft (104) is arranged parallel to the first shaft; and a Hi-Lo shift group (137/138, 139/140, 141/142, 105/106) arranged between the third shaft and the first shaft.  
Claim 25.  The shift transmission of claim 24, wherein the Hi-Lo shift group includes a Lo gearwheel pair (137/138) and a Hi gearwheel pair (141/142).  
Claim 26.  The shift transmission of claim 25, wherein the Hi-Lo shift group includes a reversing unit (105/106).  
Claim 28.  The shift transmission of claim 21, further comprising: a third gear unit (113, 126) arranged at least partially on the first shaft, the third gear unit including a ninth gearwheel (113) and a sixth clutch (126); the third range unit including a tenth gearwheel (133); when the sixth clutch (126) and the fifth clutch (153) are actuated, torque is transmitted from the first shaft to the second shaft via the ninth gearwheel (113) in engagement with the tenth gearwheel (133).  
Claim 29.  The shift transmission of claim 28, wherein the third gear unit includes a sixth coaxial shaft portion (shaft portion supporting 126) rotatably encompassing the first shaft.  
Claim 30.  The shift transmission of claim 28, further comprising: a fourth gear unit (111, 125) arranged at least partially on the first shaft, the fourth gear unit including an eleventh gearwheel (111) and a seventh clutch (125); the third range unit including a twelfth gearwheel (131); when the seventh clutch (125) and the fifth clutch (153) are actuated, torque is transmitted from the first shaft to the second shaft via the eleventh gearwheel (111) in engagement with the twelfth gearwheel (131).  
Claim 31.  The shift transmission of claim 30, wherein the fourth gear unit includes a seventh coaxial shaft portion (shaft portion supporting 125) rotatably encompassing the first shaft.

 Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658